UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6136



EUGENE SHELTON,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; JOHN/JANE
DOE;   WARDEN DOE,  Edgefield  Correctional
Institution,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-02-910-0-19BD)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Shelton, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Shelton, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Shelton   v.    United    States   Parole    Comm’n,    No.    CA-02-910-0-19BD

(D.S.C. Dec. 17, 2002). We dispense with oral argument because the

facts   and    legal    contentions    are   adequately       presented    in   the

materials      before    the   court   and   argument    would    not     aid   the

decisional process.




                                                                          AFFIRMED




                                        2